DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A and Species C in the reply filed on 10/04/2022 is acknowledged.
Claims 29-31 are withdrawn by virtue of the election of Invention I.
Claims 27 and 28 are withdrawn by virtue of the election of Species A.
Applicant asserts, without evidence or argument, that claims 1-28 encompass Species C. Examiner disagrees with this assertion. Claim 22 is clearly drawn to both Species D and Species E. Accordingly, claim 22 is withdrawn by Examiner. 
Thus, claims 1-31 are pending. Claims 22 and 27-31 are withdrawn. Claims 1-21, and 23-26 are examined below.

Claim Interpretation
Claim 1 recites, “a first intensity ratio of an intensity of a D band peak to an intensity of a G band peak in a Raman spectrum of the first carbonaceous anode active material is less than a second intensity ratio of an intensity of a D band peak to an intensity of a G band peak in a Raman spectrum of the second carbonaceous anode active material.” This claim limitation is interpreted as broadly meaning that the first carbonaceous anode active material has a lower degree of crystallinity than the second carbonaceous anode active material layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (JP2014035818A) in view of Zhamu (US20160344010A1).
Regarding claim 1, Shigeta teaches an all-solid secondary battery (all solid lithium ion secondary battery, [013]) comprising:
	a cathode layer comprising a cathode active material layer (positive electrode mixture layer 20, FIG. 1, [023]);
	an anode layer (negative electrode layer 40, FIG. 1; [023]); and
	 a solid electrolyte layer comprising a solid electrolyte (solid electrolyte layer 30, FIG. 1; [023]),
wherein the solid electrolyte layer is disposed between the cathode layer and the anode layer (see FIG. 1), 
wherein the anode layer (negative electrode layer 40) comprises:
an anode current collector (negative electrode current collector 12, FIG. 1; [023]),
a second anode active material layer (negative electrode layer 40), 
wherein the second anode active material layer comprises a second carbonaceous anode active material (graphite, carbon black, carbon fiber, or carbon nanotubes; [026]).
Shigeta does not teach:
“…a first anode active material layer in contact with the solid electrolyte layer,… wherein the first anode active material layer comprises a first carbonaceous anode active material…
…a second anode active material layer disposed between the anode current collector and the first anode active material layer…”
However, Zhamu teaches the deficient limitation. Zhamu relates to alkali metal batteries having a dendrite penetration-resistant layer (abstract) and is thus analogous art.
	Zhamu teaches a first anode active material layer (dendrite-stopping layer, FIG. 1; [0015]-[0017]) in contact with the solid electrolyte layer (see FIG. 1), wherein the first anode active material layer comprises a first carbonaceous anode active material (amorphous carbon or polymeric carbon matrix and particles, [0015]; the carbonaceous active material may also include a carbon or graphite reinforcement phase, see [0017]).
	Zhamu also teaches a second anode active material layer disposed between the anode current collector and the first anode active material layer (Li or Na anode, see FIG. 1; [0109]). Zhamu teaches using a lithium metal anode to improve energy density ([0003]). 
	Zhamu teaches that the alleged first anode active material layer (dendrite-stopping layer, FIG. 1) is useful for intercepting lithium dendrites, and can thus prevent internal shorting ([0018]). Thus, it would have been obvious before the effective filing date of the claimed invention to use the first anode active material layer of Zhamu with the all-solid secondary battery of Shigeta to arrive at the claimed invention in order to intercept lithium dendrites ([0018]).
	The final limitation of the claim is:
“…a first intensity ratio of an intensity of a D band peak to an intensity of a G band peak in a Raman spectrum of the first carbonaceous anode active material is less than a second intensity ratio of an intensity of a D band peak to an intensity of a G band peak in a Raman spectrum of the second carbonaceous anode active material…”
This limitation would necessarily be met by the combination of Shigeta with Zhamu. See claim interpretation above. This claim limitation is interpreted as broadly meaning that the first carbonaceous anode active material has a lower degree of crystallinity than the second carbonaceous anode active material layer. Zhamu teaches forming this layer by, e.g., chemical vapor deposition (“CVD”; see [0049]), whereas Shigeta’s carbonaceous material may be graphite, carbon black, etc. Since the carbon produced by CVD more likely than not has a lower degree of crystallinity than the carbon materials of Shigeta, the limitation is more likely than not met by the combination of references.
Regarding claim 2, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. 
Zhamu does not explicitly teach wherein the first ratio is about 0.1 to about 0.95 and Shigeta does not explicitly teach the second ratio is about 1.0 to about 10.
However, as noted above, Zhamu produces an amorphous carbon through CVD which likely has fewer defects to the low degree of crystallinity of the material (i.e., more amorphous character), which more likely than not would meet the broadly disclosed ratio range of 0.1-0.95.
Moreover, Shigeta teaches various types of carbon materials (see rejection of claim 1 above). The present application uses carbon black in the second anode active material layer (see e.g., [0151]-[0152] of the PG-Pub). Shigeta similar suggests using carbon black. In the case where carbon black is selected from the materials of Shigeta, the limitation of the ratio being from 1.0 to about 10 is more likely than not met by the combination of Shigeta and Zhamu.
Regarding claim 3, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. The limitations of claim 3 are more likely than not met for substantially the same reasons given above in relation to claim 2. That is, Zhamu and Shigeta disclose materials that more likely than not exhibit the claimed Raman spectra. 
Regarding claim 4, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Shigeta teaches wherein the second carbonaceous anode active material is in a form of particles ([026]).
Shigeta does not explicitly teach wherein the particles have an average particle diameter of about 10 nm to about 4 micrometers or less. However, Shigeta teaches that the active material particles in the electrodes may be less than 1.0 micron ([017]), which overlaps with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at an average particle diameter of 10 nm to 1 micron.
Regarding claim 5, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Shigeta also teaches wherein the second carbonaceous anode active material comprises amorphous carbon. The instant application describes carbon black as being an amorphous carbon material. At [026], Shigeta teaches carbon black. Thus, the limitation is met.
Regarding claim 6, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Zhamu also teaches wherein the first anode active material layer consists of the first carbonaceous anode active material (i.e., the dendrite-stopping layer has 100% carbon matrix, see [015]).  
Regarding claim 7, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Shigeta also teaches wherein the second anode active material layer further comprises a metal or metalloid anode active material comprising a metal, a metalloid, or a combination thereof ([026]).  
Regarding claim 8, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 7 as described above. Shigeta also teaches wherein the metal or metalloid anode active material comprises indium (LiIn alloy), silicon (Si or SiO), titanium (Li4Ti5O12) ([026]).  
Regarding claim 9, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 7 as described above.
Shigeta also teaches wherein the second anode active material layer further comprises the metal or metalloid anode active material ([026]). Shigeta teaches that the weight ratio of active material particles (e.g., lithium alloy materials, see [026]) to auxiliary particles (e.g., carbon black particles) may be included in an amount from 95:5 to 20:80 ([030]). Accordingly, Shigeta teaches the metal or metalloid anode active material is included in an amount from 20 to 95 wt. %.
Zhamu also teaches wherein the first anode active material layer further comprises the metal or metalloid anode active material (filler material, [0022]-[0023]). Zhamu teaches the amount of filler can be 0% (i.e., 100% carbon matrix) or the amount of filler may be 5% to 95% ([0015]).
Neither Zhamu or Shigeta teach an amount of the metal or metalloid anode active material in the second anode active material layer is greater than an amount of the metal or metalloid anode active material in the first anode active material layer.  However, the disclosed ranges above overlap with the claim limitation, i.e., a plurality of the disclosed embodiments of Zhamu and Shigeta when taken together meet the limitation. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Thus, absent evidence of a criticality of the limitation, it would have been obvious before the effective filing date of the claimed invention to have selected an amount of metal or metalloid in the second anode active material (from the range disclosed by Shigeta) that is greater than an amount of the metal or metalloid anode active material in the first anode active material layer (from the range disclosed by Zhamu).
Regarding claim 10, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 7 as described above.
Zhamu teaches wherein the first anode active material layer comprises a composite of first particles and second particles, wherein the first particles consist of the first carbonaceous material (carbon matrix, [0015]) and the second particles consist of the metal or metalloid anode active material (filler material, [0015], [0022]-[0023], see [0022], “multiple particles” may be used]), wherein the first carbonaceous material is amorphous carbon (carbon matrix may be amorphous carbon, see [0015]).
Zhamu does not explicitly teach wherein an amount of the second particles is about 1 weight percent to about 60 weight percent, based on a total weight of the composite. However, Zhamu teaches the amount of filler may broadly be from 5-95 volume percent ([0015]). When converted to weight percent, the range more likely than not overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Regarding claim 11, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 10 as described above.
Shigeta also teaches wherein the second anode active material layer comprises a mixture of first particles and second particles, wherein the first particles consist of the second carbonaceous material and the second particles consist of the metal or metalloid anode active material, wherein the second carbonaceous material is amorphous carbon (see [026], Shigeta suggests using the metal/metalloid in combination with a carbon material).
Shigeta does not explicitly teach wherein an amount of the second particles is about 1 weight percent to about 60 weight percent based on a total weight of the mixture. However, Shigeta teaches the amount may be from 20 to 95 weight percent (see rejection of claim 9 above and [030]). Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Regarding claim 12, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 11 as described above. Neither Shigeta nor Zhamu teach wherein an average particle diameter of the first particles in the second anode active material layer is about 50 % or less of an average particle diameter of the first particles in the first anode active material layer, and wherein an average particle diameter of the second particles included in the second anode active material layer is about 50 % or less of an average particle diameter of the second particles included in the first anode active material layer.
However, Shigeta teaches using particle diameters less than 1.0 micron in order to obtain a desirable surface roughness (Rmax, [017]). Obtaining a desirable roughness is taught by Shigeta to prevent short circuiting. Accordingly, the particle diameter of the electrode material is recognized by Shigeta as being a result-effective variable. 
Zhamu teaches using particles most preferably less than 100 nanometers ([0047]). Zhamu teaches this variable as being a result-effective variable for balancing the electronic insulating and ionic conducting properties of the dendrite-stopping layer. 
Accordingly, the skilled person could have independently optimized the average particle diameter in the first and second anode active material layers to arrive at the claimed invention by routine experimentation.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the lithium metal electrode of claim 1 wherein the first layer includes no more than five ppm of non-metallic elements by mass.
Regarding claim 13, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
Zhamu does not explicitly teach wherein the first carbonaceous anode active material is bound to the solid electrolyte layer by at least one of a covalent bond or an ionic bond. However, Zhamu teaches a substantially identical structure to that of the instantly disclosed invention. Zhamu teaches that the dendrite-stopping layer may be in contact with a solid electrolyte layer ([0016]), which more likely than not forms the claimed covalent or ionic bond.
Regarding claim 14, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Neither Shigeta nor Zhamu teach wherein the first anode active material layer does not comprise an organic material. However, as noted in the rejection, Shigeta and Zhamu teach substantially identical materials to those used in the instant application. Accordingly, it is Examiner’s opinion that the limitation is met by Shigeta and Zhamu. See MPEP 2112.01 §I.
Regarding claim 15, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Claim 15 requires that the first carbonaceous anode active material is a sintered product of a carbonaceous precursor. This recitation is interpreted as a product-by-process claim limitation. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113 §I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The structural interpretation of claim 15 is that the first carbonaceous anode active material has a carbon material disposed in a carbon matrix, the carbon matrix formed by the thermal decomposition of binder material (see [0137] of PG-Pub of instant application). Zhamu teaches this limitation, see [0015], the dendrite-stopping layer may comprise a polymeric carbon matrix. The carbon matrix may be formed by pyrolyzing the precursor material (see [0050]). Accordingly, the structure is substantially identical and the claim limitation is met.
Regarding claim 19, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Shigeta also teaches wherein the second anode active material layer further comprises a binder ([003]).  
Regarding claim 20, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Zhamu teaches that the first anode active material layer consists of the first carbonaceous material (see [0015], up to 100% of the material may be 100% carbon matrix.
Shigeta also teaches wherein the second anode active material layer comprises the second carbonaceous anode active material and a metal or metalloid anode active material (see [026]).
Regarding claim 21, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Shigeta teaches wherein the second anode active material layer consists of the second carbonaceous material (see [026], the use of only carbon materials, such as carbon black which is listed by the instant application as being an amorphous carbon material, is suggested).
Zhamu also teaches wherein the first anode active material layer comprises the first carbonaceous anode active material (carbon matrix, [0015]) and a metal or metalloid anode active material (filler material, see [0015] and [0022]).  
Regarding claim 23, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 22 as described above.
Shigeta does not explicitly teach the anode current collector, the first anode active material layer, the second anode active material layer, and regions therebetween are Li-free regions which do not comprise lithium in an initial state or a post-discharge state of the all-solid secondary battery. 
However, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, the claimed invention has a substantially identical structure and composition to that of Shigeta in view of Zhamu. Accordingly, the claim limitation would more likely than not be met due to the substantially identical structure and composition.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (JP2014035818A) in view of Zhamu (US20160344010A1), and further in view of Tateishi (US20190305294A1).
Regarding claims 16 and 17, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Neither Shigeta nor Zhamu teach (claim 16) wherein a thickness of the first anode active material layer is about 5% to about 50 % of a total thickness of the cathode active material layer, or (claim 17) wherein a thickness of the second anode active material layer is about 5% to about 50 % of a total thickness of the cathode active material layer.
Regarding claim 16, Zhamu does teach an overlapping range of wherein the first anode active material layer has a thickness of about 10 nanometers to about 10 micrometers (see [0023], the thickness is broadly from 10 nm to 20 microns). Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
Regarding claim 17, Shigeta does not explicitly teach wherein the second anode active material layer has a thickness of about 1 micrometer to about 50 micrometers. Shigeta is silent to the thickness. However, Tateishi teaches the deficient limitation. Tateishi relates to a solid state battery (100, FIG. 1) and is thus analogous art. Tateishi teaches that the thickness of an anode active material layer is not particular limited, and in the range of 1-100 microns ([0033]), which overlaps with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Moreover, it would be obvious to use a conventional thickness, like the one disclosed in Tateishi, according to known methods to yield predictable results. See MPEP 2143 §I.A.
The claimed parameters relating to the relative thickness of anode active materials and cathode active material are also obvious features. The relative thicknesses are known by the person having ordinary skill in the art (“the skilled person”) to be matched according to maximize the energy density of the all-solid secondary battery. That is, the amount of lithium in the anode when fully charged is balanced to the amount of lithium the cathode can store when discharged. Accordingly, the claim limitations are viewed by Examiner as merely a change in size/proportion relative to the prior art.
It has been held that changes in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it appears that the prior art device (i.e., the combination of Shigeta and Zhamu) have the same claimed features and that any relative difference in size, dimensions, or proportions would not lead to device that performs differently from the claimed device. Thus, the claimed devices of claims 16 and 17 are not patentably distinct from Shigeta in view of Zhamu. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 16 and 17 because changes in proportion (size) are within ordinary skill in the art.
Regarding claim 18, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above.
Shigeta does not teach wherein a thickness of the second anode active material layer is from 1-20 microns. However, Tateishi teaches the deficient limitation. Tateishi relates to a solid state battery (100, FIG. 1) and is thus analogous art. Tateishi teaches that the thickness of an anode active material layer is not particular limited, and in the range of 1-100 microns ([0033]), which overlaps with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Moreover, it would be obvious to use a conventional thickness, like the one disclosed in Tateishi, according to known methods to yield predictable results. See MPEP 2143 §I.A.
Zhamu teaches wherein a thickness of the first anode active material layer is most preferably from 100 nm to 5 microns ([0024]).
Accordingly, a plurality of the disclosed embodiments of Zhamu and Shigeta when taken together meet the limitation of, “wherein a thickness of the first anode active material layer is less than a thickness of the second anode active material layer.” Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have selected a thickness of the first anode active material layer and a thickness of the second anode active material layer in the disclosed ranges, such that the limitation of wherein a thickness of the first anode active material layer is less than a thickness of the second anode active material layer is met.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (JP2014035818A) in view of Zhamu (US20160344010A1), and further in view of Zhu ( Zhu, Yisi, et al. "Dopant‐dependent stability of garnet solid electrolyte interfaces with lithium metal." Advanced Energy Materials 9.12 (2019): 1803440.; already of record by way of IDS submission).
Regarding claims 24, 25 and 26, Shigeta in view of Zhamu teach the all-solid secondary battery of claim 1 as described above. Neither Shigeta nor Zhamu teach wherein the solid electrolyte is an oxide-containing solid electrolyte, or the limitations of claims 25-26.
However, Zhu relates to the study of garnet-type oxide solid electrolytes for use in lithium metal batteries (abstract) and is thus analogous art.
Zhu teaches the suitability of Li7-La3Zr2O12 garnet-based materials as solid electrolytes (pg. 1). Zhu meets the limitation of claim 24, wherein the electrolyte is an oxide-containing solid electrolyte. Zhu meets the limitation of claim 25, wherein the electrolyte comprises at least one of… Li3+xLa3M2O12, wherein M is Zr and 0<x<10. Zhu meets the limitation of claim 26, wherein the oxide-containing electrolyte is Li7-La3Zr2O12.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the garnet-based oxide electrolyte of Zhu into the all-solid secondary battery of Shigeta in view of Zhamu because Zhu teaches the garnet-based oxide electrolyte is suitable for use in lithium metal batteries (abstract and pg. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721